Citation Nr: 0407522	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from May 1970 
until July 1993.  He died on June [redacted], 1997.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 
rating decision of the Regional Office (RO) in Winston-Salem, 
North Carolina that denied service connection for the cause 
of the veteran's death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.  


REMAND

The appellant asserts that the veteran died of cardiovascular 
disability which was first manifest in service, and that 
service connection for the cause of death should be granted.  

After a review of the record, shows that the veteran's 
service medical records were located and furnished by the 
appellant.  These records do not contain a retirement 
examination.  Also post service records reference treatment 
at Womack Army Hospital following service. 

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all obligations under 
the Veterans Claims Assistance Act of 
2000 have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The appellant should be contacted 
and asked to furnish the names and 
addresses of any and all physicians or 
medical providers, to include Womack 
Army Hospital, who treated the 
appellant for any disability between 
July 1992 and June 1997.  Records 
should be requested from each provider 
the appellant identifies, if not 
already of record.  She should be asked 
to furnish a copy of the veteran's 
retirement examination if in her 
possession.

3.  The RO should request the National 
Personnel Records Center to conduct 
another search for the veteran's 
service medical records, to include his 
retirement examination.

4.  The RO should request the Womack 
Army Hospital to furnish copies of all 
records regarding treatment from July 
1993 until the veteran's death.

5.  Thereafter, following any 
additional development deemed 
appropriate by the RO, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




